UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 29, 2012 Cal Dive International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33206 (Commission File Number) 61-1500501 (IRS Employer Identification No.) 2500 CityWest Boulevard, Suite 2200 Houston, Texas (Address of principal executive offices) (Zip Code) (713)361-2600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The following information is being provided under Form 8-K, Item 2.02, and should not be deemed incorporated by reference by any general statement incorporating by reference this Current Report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates this information by reference, and none of this information should be deemed “filed” under such acts. On February 29, 2012, Cal Dive International, Inc., a Delaware corporation (the “Company”), issued a press release announcing its fourth quarter and fiscal 2011 earnings results. A copy of the press release is included herein as Exhibit 99.1. Item 7.01Regulation FD Disclosure The following information is being provided under Form 8-K, Item 7.01, and should not be deemed incorporated by reference by any general statement incorporating by reference this Current Report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates this information by reference, and none of this information should be deemed “filed” under such acts. On February 29, 2012, the Company issued the press release included herein as Exhibit 99.1.Also on February 29, 2012, the Company posted to its website the presentation materials included herein as Exhibit 99.2, for use by investors in connection with the Company’s fourth quarter and fiscal 2011 earnings conference call. Item 9.01Financial Statements and Exhibits. (d)The exhibits to this current report on Form 8-K are listed in the Exhibit Index, which appears at the end of this report and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CAL DIVE INTERNATIONAL, INC. By: /s/ Lisa M. Buchanan Lisa M. Buchanan Executive Vice President, General Counsel and Secretary Date:February 29, 2012 EXHIBIT INDEX Exhibit No. Exhibit Title Press release issued by Cal Dive International, Inc. on February 29, 2012, reporting financial results for the fourth quarter and fiscal 2011. Fourth Quarter and Fiscal 2011 Earnings Conference Call Presentation.
